DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ arguments filed on 16 December 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 16 December 2021, claims 1-3, 5-13, and 15-20 have been amended; claims 4 and 14 have been canceled.
Claims 1-3, 5-13, and 15-20 are now pending.
Claims 1-3, 5-13, and 15-20 are rejected.
Response to Arguments
On pages 10-11, Applicants argue that Bales and Doradla do not disclose:
identifying, by the enterprise gateway server, whether a carrier gateway server is capable of originating a call;
wherein if the carrier gateway server is not capable of originating a call, then the method comprises ... [and] ...
wherein if the carrier gateway server is capable of originating a call, then the method comprises:
originating, by the carrier gateway server, an outgoing call to the mobile device using number information of an originating party of the incoming call and a numerical indicator identifying a line number dialed by the-originating party.
Examiner disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

wherein if the carrier gateway server is capable of originating a call (para. 83, call to a full PSTN number that is not an IP PBX extension), then the method comprises: 
originating, by the carrier gateway server, an outgoing call to the mobile device using number information of an originating party of the incoming call … (para. 83-85, call to a full PSTN number, call being processed by a PSTN gateway), and 
connecting, by the carrier gateway server, the incoming call with the outgoing call (para. 85, call being processed by a PSTN gateway).
Bales does not specifically disclose:
originating … an outgoing call to the mobile device using … a numerical indicator identifying a line number dialed by the originating party.
Doradla from an analogous art discloses replacing the mobile device ID with an enterprise caller ID when establishing a voice call with a terminal device of an enterprise (fig. 3, step 314; para. 19). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use the enterprise caller ID when delivering a call to an enterprise user as taught by Doradla in the system of Bales in order to properly identify the enterprise user-terminated call.
In particular Bales discloses various call routing scenarios, which may require routing to the IP PBX server, or not, to terminate to the final destiation, including to an extension off the IP PBX. Doradia teaches replacing the mobile ID with an enterprise caller ID, i.e., numerical indicator identifying a line number. The combination of Bales and Doradla thus discloses the aforementioned limitations.
Double Patenting
Claims 1-3, 5-13, and 15-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,448,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent are directed to calling line identification of enterprise subscribers in mobile calls where the current application merely broadens the patent by omitting certain limitations. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,667,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent are directed to calling line identification of enterprise subscribers in mobile calls where the current application merely broadens the patent by omitting certain limitations. 
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 8,958,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent are directed to calling line identification of enterprise subscribers in mobile calls where the current application merely broadens the patent by omitting certain limitations. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under U.S.C. 103(a) as being unpatentable over Bales et al (US Pub. 2006/0025139) in view of Doradla et al (US Pub. 2007/0058611).
Regarding claim 1, Bales discloses a method comprising: 
identifying, by an enterprise gateway server, that an incoming call for an enterprise user is to be routed to a mobile device associated with the enterprise user based on an enterprise policy (fig. 3, IP PBX server 50;  para. 71, calls destined for an enterprise user, such as traditional IP PBX telephone stations or mobile WCDs such as WCD 14; fig. 3, policy server 84; para. 71, routing of calls to WCD 14, an enterprise user currently being served by cellular carrier’s RAN 12); 
identifying, by the enterprise gateway server, whether a carrier gateway server is capable of originating a call (para. 86-91, IP PBX server 50 receives signaling message seeking to set up a call to WCD 14;); 
wherein if the carrier gateway server is not capable of originating a call (para. 86-91, call to WCD 14 being routed to IP PBX server for handling), then the method comprises: 
originating, by the enterprise gateway server, an outgoing call to the mobile device using number information of an originating party of the incoming call a numerical indicator identifying a line number dialed by the originating party (para. 74, dialing an extension number to reach an extension on the enterprise network; para. 86-91, MSC 22 receiving a request to connect an outside call to WCD 14, determining that WCD being called subscribes to IP PBX service, requiring MSC 22 to set up call to MGC 80; IP PBX server 50 receives signaling message seeking to set up a call to WCD 14; para. 94, IP PBX server 50 may initiate an outbound call (call leg) to the WCD 14 via the MGC 94 and RAN 12)  and 
connecting, by the enterprise gateway server, the incoming call with the outgoing call (para. 93, ringing the cellular WCD; para. 101, bearer and signaling paths remain through IP PBX server 50); and 
wherein if the carrier gateway server is capable of originating a call (para. 83, call to a full PSTN number that is not an IP PBX extension), then the method comprises: 
originating, by the carrier gateway server, an outgoing call to the mobile device using number information of an originating party of the incoming call … (para. 83-85, call to a full PSTN number, call being processed by a PSTN gateway), and 
connecting, by the carrier gateway server, the incoming call with the outgoing call (para. 85, call being processed by a PSTN gateway).
 Bales does not specifically disclose:
originating … an outgoing call to the mobile device using … a numerical indicator identifying a line number dialed by the originating party.


Regarding claim 2, Doradla in view of Bales further discloses wherein the numerical indicator comprises a one or more digit number identifying one of a plurality of telephone lines associated with the enterprise user (para. 19). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use the enterprise caller ID when delivering a call to an enterprise user as taught by Doradla in the system of Bales in order to properly identify the enterprise user-terminated call.

Regarding claim 3, Doradla in view of Bales further discloses comprising prepending the numerical indicator to the number information (para. 19, using network identifier). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use the enterprise caller ID when delivering a call to an enterprise user as taught by Doradla in the system of Bales in order to properly identify the enterprise user-terminated call. 

Regarding claim 4, Doradla in view of Bales further discloses comprising replacing a portion of the number information with the numerical indicator (para. 19). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use the enterprise caller ID when delivering a call to an enterprise user as taught by Doradla in the system of Bales in order to properly identify the enterprise user-terminated call.


identifying that the incoming call is to be routed to the mobile device based on criteria including one or more of:
a time-of-day, a day-of-week, whether the enterprise user has badged-in or badged-out, permanent settings, user and administrator settings (para. 92, IP PBX setting up call leg to WCD, or sending the call to voice mail, i.e., badged in or out).

Regarding claim 8, Bales discloses an apparatus comprising: 
a receiver configured to receive an incoming call at an enterprise gateway server destined for an enterprise user (fig. 3; para. 71); and 
a processor configured to essentially perform the method of claim 1, and is thus similarly rejected.

Claims 9-11 and 13 recite substantially identical subject matter as recited in claims 2-4 and 6, respectively, and are thus similarly rejected.
Claims 15-18 and 20 recite substantially identical subject matter as recited in claims 1-4 and 6, respectively, and are thus similarly rejected.

Claims 5, 12, and 19 are rejected under U.S.C. 103(a) as being unpatentable over Bales et al in view of Doradla et al, and further in view of McKendry et al (US 6,058,178).

transmitting a distinctive ring indicator to the mobile device identifying the number dialed by the originating party. McKendry from an analogous art discloses using distinctive ringing and caller ID to detect characteristics of an incoming call (27:50-54). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to apply distinctive ringing as taught by McKendry in the system of Bales and Doradla in order to provide service enhancements to the end users. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468